           Case 1:20-cv-07416-AJN Document 4 Filed 09/11/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                    
 Bronx Miracle Gospel Tabernacle Word of Faith
 Ministries, et al.,

                        Petitioners,                                           20-cv-7416 (AJN)

                –v–                                                                 ORDER

 Hon. Stuart M Bernstein, et al.,

                        Respondents.


ALISON J. NATHAN, District Judge:

       Petitioners have filed have filed an Emergency Petition for Writ of Prohibition and
Mandamus (Dkt. No. 1) and Emergency Motion for Order to Show Cause for Preliminary
Injunction and Temporary Restraining Order (Dkt. No. 2). The record does not reflect that
Petitioners have served the petition and motion on Respondents or otherwise notified
Respondents of the petition and motion, and Petitioners have not demonstrated that they are
entitled to ex parte relief. See Fed. R. Civ. P. 65(b)(1).
       The Court also finds that extraordinary relief would not be warranted here even on a
properly noticed motion. Mandamus is appropriate only where a petitioner’s right to relief is
“clear and indisputable” and ordinary remedies would be inadequate to protect the petitioner’s
interests. In re F.C.C., 217 F.3d 125, 133 (2d Cir. 2000). Petitioners did not timely oppose
appointment of a Chapter 11 trustee before the bankruptcy court. Moreover, they did not seek
emergency relief in this Court until nearly a month after the bankruptcy court’s ruling on a
similar motion. Considering this delay, the balance of equities does not favor emergency relief.
       The petition and motion are therefore DENIED.


       SO ORDERED.


Dated: September 11, 2020                           __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
